Citation Nr: 1631463	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  10-47 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinea versicolor with onychomycosis and tinea axillaris.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from April 1972 to November 1973.  He is the recipient of the Combat Action Ribbon.

This case comes before the Board of Veterans Appeals (Board) on appeal of a 
December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which assigned an initial noncompensable rating for tinea vesicularis with onychogryphosis and tinea corporis.  In a November 2010 Decision Review Officer decision, an initial 10 percent rating was assigned from the effective date of service connection.  In that decision, the Decision Review Officer recharacterized the service-connected disability as tinea versicolor with onychomycosis and tinea axillaris due to a change in diagnosis.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is of record.

In June 2014, the appeal was remanded to the RO for further development.  It now returns to the Board for further appellate action.  

The record before the Board consists solely of electronic records contained in VBMS and Virtual VA.


REMAND

Although the additional delay is unfortunate, the Board has determined that another remand is required to afford the Veteran a VA examination and to obtain outstanding treatment notes.  

In accordance with the June 2014 remand, a VA examination was performed to assess the severity of the Veteran's service-connected skin disability.  The examination occurred in August 2014.  However, in March 2016, the Veteran submitted a VA form 21-526EZ on which he indicated that his service-connected skin disability now covered 75 percent of his body.  This assertion suggests an increase in severity since the August 2014 VA examination, which warrants another VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

In addition, a March 2016 VA treatment note the Veteran submitted with the form reflects recent treatment for flare-ups of skin disabilities, but the most recent VA treatment note of record dated prior to March 2016 is dated in August 2014.  Therefore, there are outstanding, relevant treatment notes that should be obtained.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment notes dated from August 2014 to the present.

2.  Then, the Veteran should be afforded an examination by an examiner with sufficient expertise to determine the degree of severity of his service-connected skin disability.  All pertinent evidence of record should be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  
The rationale for all opinions expressed must also be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




